PER CURIAM.
Appellant The United States of America seeks reversal of a final judgment entered in a suit for declaratory decree wherein the trial court determined priorities to a fund in the possession of appellee, Moxon.
The final judgment recites that it is based upon a consideration by the court of “all of the pleadings, papers and evidence . ” Appellees contend, and we agree, that absent a transcript of the evidence presented at final hearing or a stipulated statement pursuant to Rule 3.6(b), F.A.R., error cannot be demonstrated.
Accordingly, affording the judgment appealed from the presumption of correctness, we affirm said judgment.
Affirmed.
CROSS, MAGER and DOWNEY, JJ„ concur.